UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 26, 2013 THERMOGENESIS CORP. (Exact name of registrant as specified in its charter) Delaware 000-16375 94-3018487 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2711 Citrus Road Rancho Cordova, California95742 (Address and telephone number of principal executive offices) (Zip Code) (916) 858-5100 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 1.01 Entry into a Material Definitive Agreement. On November 26, 2013, ThermoGenesis Corp. (the "Company") and CBR Systems, Inc. ("CBR") entered into a Forbearance Agreement (the “Forbearance”) to the License and Escrow Agreement dated June 15, 2010, as amended on October 30, 2013, July 16, 2013 and February 6, 2013, whereas CBR agrees to forebear from exercising the rights and remedies available to it in the event of a default for a period of thirty (30) days from the effective date of the Forbearance. CBR is a significant customer of the Company and has continuously purchased AXP products and was an early adopter of our AXP Platform. The Company and CBR remain committed to partnering together with the use of the AXP technology. The foregoing description of the Forbearance does not purport to be complete and is qualified in its entirety by reference to the complete text of the Forbearance which is filed as Exhibit 10.2.4 hereto and is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit No. Exhibit Description Forbearance Agreement to Technology License and Escrow Agreement dated November 26, 2013 - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THERMOGENESIS CORP., a Delaware Corporation Dated:November 27, 2013 /s/ Dan T. Bessey Dan T. Bessey, Chief Financial Officer - 3 - EXHIBIT INDEX Exhibit No.Description Forbearance Agreement to Technology License and Escrow Agreement dated November 26, 2013 - 4 -
